Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention II, Species II, Figure 4, Claims 1-2, 5-6, 10-12 in the reply filed on 12/3/2019 is acknowledged.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 10/31/2017.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen (US 20180267345 A1, hereinafter Chen)

1. Chen teaches a display device (100) including identification number pattern (target identifier pattern mentioned in [0032]), comprising:

a first substrate (110, fig 1) and a second substrate (300, fig 2) facing each other; and

a first identification number (ID) pattern (target identifier pattern mentioned in [0032]) positioned on (since 120 is positioned on the side of display region 110, fig 2 and [0030]) a first side surface (side of 110, display region figs 1, 2) of the first substrate, wherein the first side surface is perpendicular to an inner surface (bottom surface of display region of 110, see fig 2, [0030]) of the first substrate which faces an inner surface (top of 300) of the second substrate (figs 1, 2),

wherein the first identification number (ID) pattern is spaced apart (spaced apart in a vertical direction of fig 1 and a horizontal direction of fig 2) from each of the inner surface (bottom of display region of fig 2) of the first substrate and an outer surface (top of display region of fig 2) of the first substrate, and wherein the inner surface and the outer surface are in opposite directions (up and down).



2. Chen teaches the display device according to claim 1, wherein the first ID pattern includes at least one of digits, letters, and shapes (paragraph 0032 recites ‘The target identifier pattern may be a logo, an indicator pattern, or another pattern having a function of a target identifier’).

Claims 1-2, 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sawabe (US 20150370112 A1, hereinafter Sawabe)

1. Sawabe teaches a display device ([0002]) including identification number pattern (identification information, fig 9, [0073]), comprising:

a first substrate (11, fig 5) and a second substrate (32, fig 5) facing each other; and

a first identification number (ID) pattern (identification information, fig 9, [0073]) positioned on a first side surface (side of 11, fig 9) of the first substrate, wherein the first side surface is perpendicular to an inner surface (bottom surface of 11 of fig 9, also the bottom of 11 in fig 5) of the first substrate which faces an inner surface (top of 32) of the second substrate (figs 5, 9),

wherein the first identification number (ID) pattern is spaced apart from each of the inner surface (bottom of 11,  figs 5, 9) of the first substrate and an outer surface (top of 11,  figs 5, 9) of the first substrate, and wherein the inner surface and the outer surface are in opposite directions (up and down).


14. Sawabe teaches the display device according to claim 1, wherein a side end of the first substrate and a side end of the second substrate coincide with each other (Sawabe fig 5).

Claims 1, 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sawabe (US 20150370112 A1, hereinafter Sawabe)

1. Sawabe teaches a display device ([0002]) including identification number pattern (identification information, fig 9, [0073]), comprising:

a first substrate (11, fig 5) and a second substrate (20, fig 5) facing each other; and

a first identification number (ID) pattern (identification information, fig 9, [0073]) positioned on a first side surface (side of 11, fig 9) of the first substrate, wherein the first side surface is perpendicular to an inner surface (top surface of 11 of fig 9, also the top of 11 in fig 5) of the first substrate which faces an inner surface (bottom of 20) of the second substrate (figs 5, 9),

wherein the first identification number (ID) pattern is spaced apart from each of the inner surface (top of 11,  figs 5, 9) of the first substrate and an outer surface (bottom of 11,  figs 5, 9) 

13. Sawabe teaches the display device according to claim 1, wherein a thin film transistor is positioned on the inner surface of the first substrate ([0038] recites ‘The liquid crystal display panel 10 includes a glass substrate 11 (hereinafter also referred to as "a TFT side glass substrate 11") where elements such as a TFT 12 (Thin Film Transistor) and a pixel electrode 13 are formed’).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Li (US 20130161322 A1, hereinafter Li) 

5.    Chen teaches the display device according to claim 1, but fails to specifically teach that a surface of the first ID pattern includes a black dye.

Li teaches a black dye is positioned on a surface of the first ID pattern (Li paragraph 0019 mentions that 1121 can be black).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Li into the device of Chen. The ordinary artisan would have been motivated to modify Chen in the above manner for the purpose of enabling patterns of housings of different colors to present substantially the same visual effects without regard for the colors of the housings (Li [0022]).

Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sawabe in view of Li 

5.    Sawabe teaches the display device according to claim 1, but fails to specifically teach that a surface of the first ID pattern includes a black dye


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Li into the device of Sawabe. The ordinary artisan would have been motivated to modify Sawabe in the above manner for the purpose of enabling patterns of housings of different colors to present substantially the same visual effects without regard for the colors of the housings (Li [0022]).

6.    Sawabe and Li teach the display device according to claim 5, wherein the first ID pattern protrudes from the first side surface of the first substrate in an embossed manner (Li fig 2 teaches an embossed manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Li into the device of Sawabe. The ordinary artisan would have been motivated to modify Sawabe in the above manner for the purpose of enabling patterns of housings of different colors to present substantially the same visual effects without regard for the colors of the housings (Li [0022]).



Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sawabe in view of Namkung (US 20160374193 A1, hereinafter Namkung) 

10.    Sawabe teaches the display device according to claim 1, but fails to specifically teach: a pad provided on the first substrate, wherein a side surface of the pad is exposed at a second side surface of the first substrate

wherein a side surface of the pad is exposed (the inner portion of 400 is exposed at the right of 200, fig 2) at a second side surface of the first substrate (the inner portion of 400 is exposed at the right of 200, fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Namkung into the device of Sawabe. The ordinary artisan would have been motivated to modify Sawabe in the above manner for the purpose of connecting a driving area to a display area (Namkung [0057]).

11.    Sawabe and Namkung teach the display device according to claim 10, wherein the first side surface and the second side surface are different directions (since 400 of Namkung should not cover the first ID pattern of Sawabe). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sawabe in view of Namkung, further in view of Choi (US 20170256583 A1)

12.    Sawabe and Namkung teach the display device according to claim 10, further comprising:
a connecting member (Namkung 120, fig 2) connected to the side surface of the pad by an adhesion layer (Namkung [0103]) 


Choi [0012] teaches a pad (flexible circuit board) including a conductive ball
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Choi into the device of Sawabe and Namkung. The ordinary artisan would have been motivated to modify Sawabe and Namkung in the 





Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments

Applicant's arguments filed 11/18/2020 have been fully considered but they are made moot by the new rejections as shown above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/           Primary Examiner, Art Unit 2841